DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, Applicant recites “wherein the second lumen merges with the first lumen within the hub”. However, it is unclear how these lumens could possible “merge” while simultaneously being “maintained as separate lumens throughout the hub”.
	Regarding Claim 8, Applicant recites wherein the introducer sheath comprises a single lumen for the passage of the first and second medical devices. However, it is unclear how such a “single lumen” is consistent with Claim 1 which requires “separate lumens of the introducer sheath”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 11, 17, 18, 22, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197624 (“Goodson”) in view of U.S. Publication No. 2006/0047266 (“Elkins”) and U.S. Publication No. 2003/0088213 (“Schweikert”).
Regarding Claim 1, Goodson discloses an introducer system (see Fig. 1) comprising:
A hub (18, 24, 26) configured to be coupled to a proximal end of an introducer sheath (20, 22), the hub comprising:
 A first arm (26) having a first lumen (see generally 22 – see Fig. 2), the first lumen being configured for the passage of a first medical device (e.g. catheter 16);
A second arm (24) coupled to the first arm and having a second lumen (see generally 20 – see Fig. 2), the second lumen being configured for the passage of a second medical device (e.g. catheter 14); and
	Wherein the first lumen and the second lumen are maintained as separate lumens throughout the hub and are configured to be in communication with separate lumens of the introducer sheath to allow the passage of at least one of the first or second medical devices.
	Goodson discloses the invention substantially as claimed except the first lumen and the second lumen each have respective first and second hemostasis valves. Rather Goodson discloses that these arms/lumens to merely terminate in generic “ports”. While Goodson does contemplate that a “valve apparatus (or multiple apparatuses)” may be employed in the design Goodson does not expand upon this concept (Par. 31).
	However, Elkins discloses a related introducer system (e.g. 30) wherein first (64) and second (70) arms/ports can have respective first hemostasis valves (84) and second hemostasis valves (86 – a Tuohy-Borst valve comprising a specific species of hemostasis valve – but see also Par. 71 wherein the Tuohy-Borst valve has been contemplated as being replaced by a general “hemostasis valve” as needed) for insertion of respective first and second instruments (see e.g. Fig. 13B). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the first and second arms of the invention of Goodson with respective first and second hemostasis valves, as disclosed by Elkins, to allow for insertion and removal of various instruments through the arms while maintaining a seal to avoid the leakage of blood or other fluids during operation (see Elkins – Par. 68, 71).
	Goodson, as modified, discloses the invention substantially as claimed except that the system specifically comprises a “connection port” coupled to the first arm and the second arm and configured to be coupled to the introducer sheath so as to align the first and second lumen of the hub to respective lumens of the sheath while maintaining the lumens separate throughout the hub and sheath. Rather, Goodson, which presents a largely schematic representation of the invention (see Fig. 2) appears to illustrate the hub and sheath to be unitarily formed together and not adjoined by a connection port.
	However, it is generally a settled principal that it constitutes an obvious design choice to construct a formerly unitary apparatus as separable parts/components requires only routine and customary skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). For example, Elkins discloses in a similar catheter that a connection port (34) can be formed between the introducer hub (60) and a corresponding sheath (76) such that they can be attached and separated from one another (Par. 69, 71).
	Likewise, Schweikert discloses a related catheter system (Fig. 1) which comprises a hub (150) having a first arm (156) and second arm (158) having respective lumens associated therewith, wherein the system includes a connection port (160-164) coupled to the first and second arms and configured to be coupled to an associated sheath (120) having respective lumens (122, 124) to be associated, respectively, with the first and second lumens such that these lumens are maintained separate throughout the hub and throughout the sheath (see Fig. 1). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Goodson to present the sheath and hub as two separate, affixable components through a connection port, as disclosed by Elkins and Schweikert, in order to allow for replacement of the sheath/hub as needed – whereby the prior art (see Schweikert) demonstrates that it is known to provide for separable hubs/sheaths which maintain separate lumens through both the hub and the sheath as required by the introducer system of Goodson.
	Regarding Claim 2, Goodson discloses the introducer sheath (see 20, 22 – modified to be separable in view of Elkins and Schweikert).
	Regarding Claim 3, Goodson discloses the first arm is arranged parallel to a longitudinal axis of the introducer sheath (see Fig. 2).
	Regarding Claim 4, Goodson discloses the first arm and the second arm are arranged in a Y-shaped configuration with respect to the introducer sheath (see Fig. 2).
	Regarding Claim 11, Goodson discloses the invention substantially as claimed except that the introducer sheath is an “expandable sheath”. However, Elkins discloses that in some embodiments of a related introducer the introducer sheath may be an expandable sheath (see e.g. Fig. 14A, 14B – see Par. 80). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified sheath of Goodson to comprise an “expandable sheath”, as disclosed by Elkins, in order to allow the sheath to adjust to ensure adequate length.
	 Regarding Claim 17, Goodson, as modified discloses the invention substantially as claimed except that the first and second arms each comprise at least one side-port. However, Elkins discloses that such arms can EACH include a side port (48 – Par. 69) so that fluids may be introduced while the port is otherwise in use. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to include side ports to each of the first and second arms of Goodson, as disclosed by Elkins, in order to allow for additional fluids to be infused while the catheters are inserted through respective lumens of the first and second arms.
Regarding Claim 18, the side port(s) disclosed by Elkins (and obvious to apply in Goodson) are configured for use as irrigation ports configured to be supplied with an irrigation fluid – whereby the claims only broadly prescribe a functional utility of the ports and not a specific structure other than the ports need to be in fluid communication with the hub (see Par. 69, Elkins).
	Regarding Claim 22, Goodson, as modified, discloses the invention substantially as claimed except for explicitly disclosing the composition of the introducer sheath. However, Elkins discloses that such introducer sheaths may comprise a PTFE material (Par. 96). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the introducer sheath of Goodson to include PTFE, as disclosed by Elkins, in order to utilize a known material suitable in the art to obtain a predicted and expected outcome, see In re Leshin, 125 USPQ 416.
Regarding Claims 24-28, Examiner notes that neither the first nor second medical devices are positively required and that the device of Goodson is capable of receipt of mechanical circulatory support devices, coronary reperfusion therapy devices, stents, blood pumps, transvalvular axial-flow (TV)-pumps, intra-aortic balloon pumps, extracorporeal membrane oxygenation (ECMO) pumps, rotary pumps having cannulas/rotors/rotor housings….etc. without modification to the structure required by the claims.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197624 (“Goodson”) in view of U.S. Publication No. 2006/0047266 (“Elkins”) and U.S. Publication No. 2003/0088213 (“Schweikert”) as applied above, and further in view of U.S. Patent No. 9,937,319 (“Leeflang”)
	Regarding Claims 12, Goodson discloses the invention substantially as claimed except that the introducer sheath is a “peel-away sheath”. However, Leeflang discloses a related hub (30) and sheath (10) wherein the introducer sheath is a peel-away, splittable sheath (Abstract; Fig. 1) such that the sheath can be easily removed without disturbing an entrained medical articles. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the sheath of the invention of Goodson to be a splittable, peel-away sheath, as disclosed by Leeflang, in order to permit selective, rapid removal of the introducer sheath without disturbing an entrained article as needed by the clinician.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197624 (“Goodson”) in view of U.S. Publication No. 2006/0047266 (“Elkins”), U.S. Publication No. 2003/0088213 (“Schweikert”), and U.S. Patent No. 9,937,319 (“Leeflang”) as applied above, and further in view of U.S. Publication No. 2010/0100044 (“Ye”)
	Regarding Claim 13, Goodson, as modified by Leeflang, discloses the invention substantially as claimed except that the hub further comprises separation tabs. However, such tabs are notoriously well-known in the art. For example, Ye discloses a splittable hub/sheath (Fig. 4A) where the hub includes tabs (112, 114) which assist in providing a user with mechanical advantage to enable separation of the hub and peel-away sheath (Par. 35). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the modified hub of Goodson with tabs, as disclosed by Ye, in order to assist a user with gripping and manipulating the hub particularly during a splitting process to enable separation of the hub and the peel-away sheath.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197624 (“Goodson”) in view of U.S. Publication No. 2006/0047266 (“Elkins”) and U.S. Publication No. 2003/0088213 (“Schweikert”) as applied above, and further in view of U.S. Patent No. 5,295,969 (“Fischell”)
	Regarding Claim 16, Elkins, in related catheters, discloses that “[t]he introducer sheath may be sutured or otherwise positionally controlled at or near the percutaneous entry site to prevent sheath movement during the subsequent procedure” (Par. 113). However, Elkins fails to explicitly disclose the means by which suturing of the sheath is permitted. Suture rings are notoriously well-known in the art – see for example, Fischell which discloses a related hub (92) having a suture ring (93) to permit securement of the hub at or near a percutaneous entry site. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the hub of Goodson with a suture ring (93), as disclosed by Fischell, in order to provide a known, suitable means by which an introducer hub can be sutured during an interventional procedure.
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197624 (“Goodson”) in view of U.S. Publication No. 2006/0047266 (“Elkins”) and U.S. Publication No. 2003/0088213 (“Schweikert”) as applied above, and further in view of U.S. Publication No. 2009/0259200 (“Lampropoulos”)
	Regarding Claim 19-21, Goodson discloses the invention substantially as claimed except that at least one of the first arm and the second arm comprises a locking mechanism configured to prevent axial movement of medical devices to be received and delivered by the introducer sheath – wherein the locking mechanism is separate and distinct from the hemostasis valve. 
	However, Lampropolous discloses a related hub (12) having a related hemostasis valve (32) which is provided with a locking lever arm (18) which is configured to adjust the opening/closing of the valve (see Fig. 3 and 4) based upon the position thereof, such that the lever arm can be allowed to selectively prevent axial movement of medical device(s) received within the hemostasis valve and therefore the introducer (see e.g. 44 where the instrument can be inserted through the open valve and then the lever arm released to cause the hemostasis valve to contract about the article to thereby frictionally secure it), wherein locking lever arm is biased by a spring (28) to a biased in a state that is configured to prevent axial movement of the medical device (i.e. the lever arm is biased such that it is usually in the closed/clamping position).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a selectively locking hemostasis valve in the invention of Goodson, as disclosed by Lampropoulos, in order to allow a user to selectively secure the state of the hemostasis valve as needed to permit for quick release of received articles and selectively frictional securement of the articles via release of the locking lever.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197624 (“Goodson”) in view of U.S. Publication No. 2006/0047266 (“Elkins”) and U.S. Publication No. 2003/0088213 (“Schweikert”) as applied above, and further in view of U.S. Publication No. 2011/0004223 (“Leeflang”)
Regarding Claim 23, Goodson discloses the invention substantially as claimed except for explicitly disclosing the material composition of the hub. However, the list of potential materials recited in Claim 23 is notoriously well-known. For example, Leeflang discloses a related hub (30) which is formed of plastic materials, such as HDPE (Par. 44). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the hub of the invention of Goodson of HDPE, among others, as disclosed by Leeflang, whereby it has been held that selecting a known material based upon its recognized suitability for a particular purpose in the art requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416.
Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0197624 (“Goodson”) in view of U.S. Publication No. 2006/0047266 (“Elkins”) and U.S. Publication No. 2003/0088213 (“Schweikert”) as applied above, and further in view of U.S. Publication No. 2014/0025037 (“Elkins 2”)
	Regarding Claims 31-32, Goodson, as modified, discloses the invention substantially as claimed except that the hub further comprises a plurality of second arms, wherein the plurality of second arms comprises at least two arms up to five arms. However, Elkins 2 describes in related introducer sheaths (see Fig. 52) a hub may be configured to include a set of two second arms (see generally 782, 784) each provided with respective ports and lumens in communication with an introducer sheath (762) for the passage of a plurality of different medical devices simultaneously (see Fig. 52), wherein the set of second arms are arranged in a radially symmetric manner about the first arm (see Fig. 52 – i.e. offset by 180 degrees). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide an additional Y-site arm and lumen to the invention of Goodson, as disclosed by Elkins 2, in order to allow for a plurality of different medical devices to be simultaneously delivered, whereby it has been held that duplication of the working parts of an invention requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Examiner notes that Goodson obviates that sheaths can be of either a single lumen variety (see Fig. 4) or having dedicated lumens (see Fig. 2) as an obvious design choice.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783        
11/23/2022